MOISE, Justice.
This court has no appellate jurisdiction in this case.
The record discloses that this is an injunction proceeding prosecuted by a lessee under a lease from month to month, directed against the appellant lessor, prohibiting him from erecting a fence across a portion of the rear yard of the premises owned by lessor. From a judgment ordering a preliminary injunction, defendant appeals.
There being no amount in dispute nor funds to be distributed but only a right to construct a fence, this court has no jurisdiction to try, to hear or to determine the issue herein. La.Const. of 1921, Art. 7, Sec. 10. See Ginn v. Village of Bonita, 220 La. 336, 56 So.2d 567; Grace v. Boggs, *1018220 La. 22, 55 So.2d 768; Orleans Parish School Board v. City of New Orleans, 219 La. 1063, 55 So.2d 245.
Louisiana Statutes Annotated — Revised Statute 13 :4441 provides that in cases where appellant has lodged its appeal in the wrong court, the judges of this court may transfer the case to the proper court instead of dismissing the appeal.
It is therefore ordered that this case be transferred to the Court of Appeal for the Parish of Orleans*, the transfer to be made within thirty days from the date on which this decree shall become final; otherwise the appeal shall be dismissed. Appellant shall pay the costs of the appeal to this Court, and all other costs shall await final disposition of the case.